Citation Nr: 1727557	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation for degenerative joint disease of the left knee, rated as 30 percent disabling from May 1, 2006, through October 21, 2012; as 100 percent disabling from October 22, 2012, through November 30, 2013; as 30 percent disabling from December 1, 2013, though April 18, 2016; and as 60 percent disabling on and after April 19, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This matter is currently under the jurisdiction of the RO in Denver, Colorado.  The Veteran filed a Notice of Disagreement in January 2008.  The RO furnished the Veteran a Statement of the Case in September 2008.  The Veteran filed a Substantive Appeal (VA Form 9) in November 2008.

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In September 2011 and April 2012, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

In July 2014, the Board issued a decision that granted a 100 percent schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055, from November 7, 2005 to April 30, 2006, and granted a 30 percent schedular rating, but no higher, from May 1, 2006, for the service-connected degenerative joint disease of the left knee, status post left total knee replacement.

The Veteran subsequently appealed that Board Decision to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated in April 2015, granted a Joint Motion for Partial Remand.  This Order vacated and remanded that part of the July 2014 Board Decision that denied an increased rating in excess of 30 percent from May 1, 2006, for the service-connected degenerative joint disease of the left knee, status post left total knee replacement, for action consistent with the terms of the joint motion.  The Court dismissed the appeal as to the remaining issues.  Thus, the remaining part of the Board Decision that granted a 100 percent schedular rating from November 7, 2005, to April 30, 2006, and granted a 30 percent schedular from May 1, 2006, for the service-connected degenerative joint disease of the left knee, status post left total knee replacement, is considered the law of the case and remains undisturbed.  See, e.g., Chisem v. Brown, 8 Vet. App. 374 (1995) (mandate of higher court is the "law of the case" and must be followed).

In June 2015, the Board issued a decision that denied a rating in excess of 30 percent for left knee degenerative joint disease, status post left knee replacement, and granted a separate 20 percent rating for instability of the left knee, effective June 6, 2011.  The Veteran subsequently appealed that Board Decision to the Court, which, by Order dated June 2016, granted a Joint Motion for Partial Remand.  This Order vacated in part and remanded for action consistent with the terms of the joint motion the part of the Board Decision that (1) denied an increased rating in excess of 30 percent for degenerative joint disease of the left knee, status post left total knee replacement, and (2) determined the propriety of the effective date to be assigned for the separate 20 percent rating for moderate instability of the left knee.  The Court dismissed the appeal as to the remaining issue.  Thus, that remaining part of the Board Decision, which assigned a separate 20 percent disability rating for instability of the left knee, is considered the law of the case and remains undisturbed.  Id.

The Veteran subsequently appealed that Board Decision to the Court, which, by Order dated June 2016, granted a May 2016 Joint Motion for Partial Remand.  The Joint Motion did not challenge the 20 percent instability rating, but it remanded the issue of whether an earlier effective date for instability is warranted.  

In August 2016, the Board determined that an effective date of June 6, 2011, but no earlier, was proper for the separate left knee instability rating.  That determination is considered the law of the case and remains undisturbed.  See, e.g., Chisem v. Brown, 8 Vet. App. 374 (1995).  It remanded the claim of entitlement to an increased rating for degenerative joint disease of the left knee.  

In an April 2017 rating decision, the AMC assigned a temporary 100 percent rating for degenerative joint disease of the left knee, status post left knee replacement, effective from October 22, 2012, through November 30, 2013.  The 30 percent rating was continued from December 1, 2013, through April 18, 2016, and a 60 percent rating was assigned effective April 19, 2016.  The temporary 100 percent rating is considered to be a full grant of the benefit sought for the period from October 22, 2012, through November 30, 2013, and that period is therefore no longer on appeal.  The case has been returned to the Board for further adjudication.


FINDINGS OF FACT

1.  From May 1, 2006, through October 21, 2012, and from December 1, 2013, though April 18, 2016, the Veteran's left knee disability, status post total knee replacement, is manifested by residual pain and limitation of motion, but not by severe pain or weakness; ankylosis; limitation of extension to 30 degrees or more; or nonunion of the tibia and fibula with loose motion, requiring a brace.

2.  The Veteran did not undergo a left knee replacement during, or within one year prior to, the period beginning on April 19, 2016.


CONCLUSIONS OF LAW

1.  From May 1, 2006, through October 21, 2012, and from December 1, 2013, though April 18, 2016, a rating in excess of 30 percent under Diagnostic Code 5055 is not warranted for the Veteran's left total knee replacement.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

2.  On and after April 19, 2016, a rating in excess of 60 percent under Diagnostic Code 5055 is not warranted for the Veteran's left total knee replacement.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter that was sent to the Veteran in November 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's left knee disability is rated under 38 C.F.R. 4.71a, Diagnostic Code 5055, prosthetic replacement of a knee joint.  That diagnostic code assigns a minimum rating of 30 percent.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 directs a rating by analogy under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).

(Diagnostic Code 5055 also assigns a 100 percent rating for the one year following implantation of the prosthesis.  In the case at hand, the Veteran has received his temporary 100 percent ratings, and he does not contend that he satisfied the criteria for a 100 percent rating for any period that is contemplated by this appeal.)

The directed ratings by analogy under Diagnostic Codes 5256, 5261, and 5262 are permitted because these diagnostic codes allow for ratings in between the minimum 30 percent rating and the maximum 60 percent rating that is permitted under Diagnostic Code 5055.  Any intermediate ratings that are assigned under Diagnostic Codes 5256, 5261, or 5262 would be assigned in place of any rating that would have been assigned under Diagnostic Code 5055.  Assigning concurrent ratings under Diagnostic Code 5055 and Diagnostic Codes 5256, 5261, or 5262 is impermissible, as it would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2016).  

Under Diagnostic Code 5256, a rating in excess of 40 percent is warranted for ankylosis in flexion between 10 and 20 degrees; a 50 percent rating is warranted for ankylosis in flexion between 20 and 45 degrees; a 60 percent rating is warranted for extremely unfavorable ankylosis or ankylosis in flexion at an angle of 45 degrees or more.  

"Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary p. 93 (30th ed. 2003).

Under Diagnostic Code 5261, limitation of extension to 30 degrees warrants a 40 percent rating, and limitation of extension to 45 degrees warrants a 50 percent rating.

Under Diagnostic Code 5262, nonunion of the tibia and fibula, with loose motion, requiring a brace, warrants a 40 percent rating.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

A.  Prior to April 19, 2016 

Private treatment records dated November 2006 show complaints of pain and "crunching" in the knee, post-arthroplasty.  Examination showed a well-healed anterior incision, with no instability, but with mild, faint crepitance with flexion and extension.  The examiner diagnosed synovitis of the left knee.

The Veteran underwent a VA examination in connection with his left knee claim in November 2007.  The Veteran reported he was satisfied with the results of his left knee replacement; however, all of his pre-operative symptoms had not been relieved by the surgery, which included pain, popping and grinding of the left knee.  The Veteran reported that the frequency of these symptoms was intermittent and the severity of these symptoms was mild to moderate with a variable duration.  It was further noted that these symptoms occurred on a more regular basis without flare-ups.

The VA examiner noted that the Veteran's activities of daily living were unimpaired by his left knee disability insofar as he could dress, undress, eat, write and drive a vehicle without interference.  It was also noted that the Veteran could stand for an hour, walk up to two miles, sit for 35 to 45 minutes without knee pain or popping and could lift up to 10 pounds with his legs.  The examiner indicated the Veteran had some difficulty going up and down stairs.

Upon examination, the Veteran's left knee medial and lateral joint lines were noted to be non-tender and the medial collateral and lateral collateral ligaments were noted to be stable to valgus and varus stress.  No swelling in the left knee was noted.  It was further noted that the Veteran experienced mildly increased pain with repetitive resistive extension but no increased pain with repetitive resistive flexion and demonstrated five by five resistive strength.  There was no easy fatigability noted to repetitive joint testing times three in extension and flexion.  The Veteran's gait was antalgic whereby he favored his right side more than his left side.  X-rays taken of the Veteran's left knee revealed an uncomplicated appearance of left total knee arthroplasty.

Range of motion testing showed flexion to 125 degrees and extension to 0 degrees.  The report indicates no effusion, and nontender medial and lateral joint lines.  The medial collateral ligament and anterior cruciate ligaments were stable to varus and valgus stress.  The examiner noted the Veteran had mildly increased pain with repetitive resistive extension, but no weakness on repetitive resistance extension.  Likewise, the Veteran demonstrated no increased pain with repetitive resistive flexion and had normal flexion and strength. The examiner noted no easy fatigability to repetitive testing.  There was minimal crepitus noted, and mild incoordination in motion.

Pursuant to the history supplied by the Veteran in addition to the physical examination and x-ray results, the VA examiner concluded that the Veteran's left knee, status post-prosthetic replacement, was functionally good with mild residual symptoms.  The examiner estimated an extra loss of 5 degrees of flexion and extension due to the DeLuca factors as summarized above.

In a letter dated January 2008, the Veteran stated that his daily activities and any attempt at exercise, therapy or recreation were impaired, noting pain and occasional weakness, which was not improved by therapy.  He noted consistently experiencing flare-ups of pain and swelling when walking or performing activities around the house that last more than a few minutes.  Further, the Veteran reported that while tenderness to the touch was limited, there was pain and noted discomfort at the lateral bone location and overall medial joint area.  He also noted that while the stability of the joint has improved, the joint strength was not more than 3-4 out of 5. Last, the Veteran reported consistent fatigability and occasional weakness during repeated activity or walking.

Private treatment records dated in March 2008 show that the Veteran continued to have pain in his left knee after the arthroplasty.  Specifically, the Veteran reported difficulty climbing ladders, stairs, and uneven surfaces.  He noted persistent grinding on the lateral aspect of the left knee, which he reported had been present since service.  The Veteran stated he was pleased with the stability of his knee, but noted that pain relief was not complete.  While it was improved from pre-surgery levels, it still limited activities on a daily basis.  On examination, the Veteran's range of motion revealed crepitance laterally, that was palpable and audible.  The knee was stable to varus and valgus stress, and had full extension and 120 degrees of flexion.  X-ray images revealed a cemented total knee arthroplasty in good position without evidence of loosening.

In October 2010 private treatment records the Veteran reported continued pain in the knee since his 2005 arthroplasty, but increased stability.  The x-ray imaging showed a stable left total knee arthroplasty in good position, without evidence of loosening.

In April 2011, the Veteran testified at a Board hearing.  The Veteran endorsed pain on extension and contraction of his knee, with pain so extreme it occasionally brought tears to his eyes.  The Veteran noted that he had instability in his knee, and occasionally wore a knee brace.  Other symptoms, the Veteran stated, included loss of strength in the knee, grinding, popping sounds, difficulty going up and down stairs, and inability to run.  The Veteran reported receiving cortisone shorts, and a standing ibuprofen prescription that he used, as well as wraps and ice, which he used about once per month.

The Veteran testified that his disability had affected his ability to work as a service manager for power plant, because he was required to climb stairs, walk and stand at sites during outages.  The Veteran noted that cold weather bothered his knee.

In June 2011, the Veteran underwent a VA examination for his left and right knees. Examination of the left knee showed flexion to 100 degrees, with flexion to 97 degrees after repetitive testing, and extension to 0 degrees.  Symptoms present on use included pain, fatigue, weakness, edema, instability, abnormal movement and guarding of movement.  Lack of endurance was also noted on repetitive use.  The examiner noted an incidental diagnosis of status post left knee total arthroplasty with residual scars and moderate instability based on examination.  Instability testing of the left knee showed moderate varus/valgus of the medial collateral ligaments, moderate varus/valgus of the lateral collateral ligaments, and moderate instability of the anterior cruciate ligaments.

The Veteran underwent another VA knee examination in May 2012.  He endorsed shooting pains across the joint with weight bearing, stiffness and giving way.  He further noted that stairs aggravate his knee, and described a sense of instability.  He stated that he can walk less than a block and then gets increased pain in the knee, with swelling on increased activity.  The Veteran noted that he uses a wraparound brace that helps some, and infrequently uses a cane.  He stated that he recently switched jobs because of his knee, taking on an office job, whereas before he worked in the field.

The Veteran denied any flare-ups within the past year, noting that he takes Motrin, which helps some.  The examiner noted tenderness or pain to palpation for the joint line or soft tissues of the left knee.  The Veteran had normal strength in left knee flexion and extension.  The Veteran had normal anterior stability and normal posterior stability in the left knee.  Application of valgus/varus pressure to the knee in extension and 30 degrees of flexion resulted in 2+ (5-10 millimeters) in the left knee.  The examiner further noted there was evidence of moderate recurrent patellar subluxation/dislocation.

The examination report assesses the Veteran's left total knee joint replacement as manifesting in intermediate degrees of residual weakness, pain, or limitation of motion.  It specifically describes "mal tracking of patella, 2.5 cm atrophy left compared to right."  In relevant part, it reflects no ankylosis.  Extension was full after repetitive use.  Functional loss in the form of less movement than normal and interference with sitting, standing, and weight-bearing was noted to be due to pain on movement, swelling, deformity, atrophy on disuse, and crepitus and clicking with range of motion.  The manifestation of less movement than normal applied to the limitation of flexion, as the Veteran's limitation of extension was full.  Despite the report of atrophy, muscle strength testing was full on flexion and extension.  It was noted that the Veteran regularly uses a brace and occasionally uses a cane.  

The record reflects that the Veteran underwent private medical treatment for his left knee during this period.  None of this evidence reflects ankylosis or limitation of extension to 30 degrees or greater.  

With respect to loose motion of the joint and the requirement of a knee brace, the Board has already determined in its August 2016 decision that the Veteran's left knee disability was not productive of instability prior to June 6, 2011.  That determination is the law of the case and cannot be disturbed.  The findings that were made in determining the proper disability rating for instability do not satisfy the criteria for a 40 percent rating under Diagnostic Code 5262.  

Based on the above, the Board finds that the Veteran did not satisfy the requirements for an intermediate disability rating in between the minimum 30 percent and the 60 percent ratings that are assignable under Diagnostic Code 5055, as the evidence does not indicate the presence of left knee symptoms that can be rated 40 percent disabling or greater pursuant to Diagnostic Codes 5256, 5261, or 5262.  

Nor does the evidence reflect that the Veteran's left knee disability satisfies the criteria for the 60 percent rating under Diagnostic Code 5055.  That rating requires severe painful motion or weakness in the affected extremity.  The Veteran does report pain, and the record corroborates the Veteran's reports of pain that on occasion is severe.  (See April 2011 Board hearing transcript.)  For the most part, however, the level of pain does not rise to the level of be considered "severe."  At his November 2007 VA examination, the Veteran estimated that, post-arthroplasty, his pain level was mild to moderate.  The March 2008 record reflects that, though it was incomplete, the Veteran did experience relief of the pain from the arthroplasty he underwent prior to the beginning of this appeals period.  Pain was noted as being a source of functional loss on the May 2012 examination report, and pain was noted on palpation of the left knee joint line and soft tissues, but the examiner also determined that the pain was not severe.  Private medical records note incomplete pain relief from knee surgery.  (See November 2006 and March 2008 Colorado Springs Orthopaedic Group treatment record.)  Elsewhere in the record where pain is noted, there is no indication that such pain is severe.

Furthermore, the competent evidence of record does not demonstrate severe weakness.  The June 2011 examination report did note complaints and findings of weakness, but it does not indicate such weakness was severe.  Muscle strength has been 5/5 on testing.  (See November 2007 and May 2012 VA examination reports.)  The Veteran further stated in his April 2011 Board hearing that he occasionally used a brace, which he again stated at his May 2012 examination, adding that he infrequently used a cane, but noted that overall he did not consistently use an assistive device, suggesting that he did not suffer from severe weakness.  Moreover, the March 2008 and October 2010 private treatment records and November 2007 and May 2012 VA examinations indicate the Veteran's total knee arthroplasty was in good position, and showed no evidence of loosening, suggesting the knee was not severely unstable or weak.  

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted prior to April 19, 2016.

In any event, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the combined rating must not exceed a 40 percent rating for amputation of the leg below the knee when prosthesis is permitted.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  In the case at hand, the Veteran is already in receipt of a 20 percent rating for instability of the left knee under Diagnostic Code 5257, and a separate rating in excess of 30 percent is impermissible, as it would violate the amputation rule.   

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, entitlement to a rating in excess of 30 percent for a left knee disability at any point between from May 1, 2006, through October 21, 2012, and from December 1, 2013, though April 18, 2016, is not established.

B.  On and after April 19, 2016

The Board notes that the Veteran's 60 percent rating on and after April 19, 2016, is the maximum schedular rating he can receive more than one year following implantation of his knee prosthesis.  The Veteran does not contend, and the evidence does not reflect, that he underwent other left knee implantation during this period.  Therefore, the Board finds that entitlement to a schedular rating in excess of 60 percent is not warranted at any time on and after April 19, 2016.

C.  Extraschedular Consideration 

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  "Governing norms" include "marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The May 2016 Joint Motion states that the Board failed to provide adequate reasons or bases for its decision not to refer the Veteran's case for extraschedular consideration.  It sites numerous examples, many that are expressly named above, of symptoms that it states "are outside the disability rating criteria of DC 5055, [and therefore] the Board erred in not discussing them within its determination of whether referral for extraschedular consideration was warranted."  The examples that are cited in the Joint Motion include trouble going up and down stairs; inability to run; mild incoordination; antalgic gait; difficulty driving; trouble sleeping; shooting pains across the joint with weightbearing; swelling with increased activity; and infrequent use of a cane.

The Board notes that the Joint Motion's characterization of these symptoms as "outside the disability rating criteria" of Diagnostic Code 5055 is misplaced.  The regulations expressly state that:

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.

38 C.F.R. § 4.21 (2016).  That is, the regulations themselves expressly contemplate that the rating schedule is not going to be able to list all findings that are associated with a particular disability.  Rather, in assigning a rating, it is necessary for the Board to assign a rating that accurately reflects the impairment of function that is caused by the disability at issue.  

As acknowledged by the Joint Motion, the Veteran's  "'complain[t]s of pain, stiffness, giving way, and a sense of instability ... are contemplated by the schedular rating criteria.'"  Such factors, while not listed in Diagnostic Code 5055, are contemplated by 38 C.F.R. §§ 4.40, 4.45.  Specifically, 38 C.F.R. § 4.40 reads as follows:

Functional Loss.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.   
 
In addition, 38 C.F.R. § 4.45 reads as follows:

The Joints.  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations:

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).

(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).
      
      (d) Excess fatigability.
      
(e) Incoordination, impaired ability to execute skilled movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.... 

Factors (a), (b), and (c) list examples of the types of impairment that constitute less movement than normal, more movement than normal, and weakened movement.  Enumerated examples of causes of less movement than normal are "ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc."  Enumerated examples of causes of more movement than normal are "flail joint, resections, nonunion of fracture, relaxation of ligaments, etc."  Examples of causes of weakened movement are "muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc."  It is apparent that the factors that are listed are mere examples rather than exhaustive lists of such types of impairment, as each ends in "etc."  

Factors (d) and (e) do not list examples of potential causes of "[e]xcess fatigability" and "[i]ncoordination, impaired ability to execute skilled movements smoothly."  The plain reading of this regulation is that any cause of impairment that results in excess fatigability or incoordination, impaired ability to execute skilled movements smoothly, may be considered when evaluating whether such impairment is present.  

Factor (f), expressly contemplating pain on movement, swelling, deformity, or atrophy on disuse, expressly identifies related considerations of "[i]nstability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing."  These enumerated considerations are extremely broad and directly correspond to some of the specific types of impairment that are listed in the Joint Motion.  

Looking at the examples cited by the Joint Motion, the Board observes that trouble with activities such as going up and down stairs, on ladders, or uneven surfaces suggests a difficulty of movement manifesting in less movement than normal (such as an inability to bend or straighten the knee in order to accomplish such locomotion), which is expressly contemplated by factor (a) of 38 C.F.R. § 4.45.  A difficulty climbing stairs or a ladder or walking on uneven surfaces also suggests incoordination and impaired ability to execute skilled movements smoothly, as is expressly contemplated by factor (e).  This reported symptom is also contemplated by factor (f), which expressly states that consideration is to be given to "disturbance of locomotion."  The Veteran has not identified any impairment that is related to difficulty going up and down stairs, ladders, or uneven surfaces that is not contemplated by 38 C.F.R. § 4.40 or 4.45.

Likewise, an inability to run and antalgic gait are express considerations of 38 C.F.R. § 4.45(f).  Shooting pain across the joint with weightbearing is also an express consideration of "pain on movement," while swelling with increased activity is expressly contemplated by 38 C.F.R. § 4.45(f).  Mild incoordination is expressly contemplated by 38 C.F.R. § 4.45(e), and difficulty driving is a manifestation of an "impaired ability to execute skilled movements smoothly," also contemplated under 38 C.F.R. § 4.45(e).  The Board therefore finds that these symptoms are contemplated by the rating criteria.  The Board further notes that the Veteran has not identified any impairment that is caused by the above symptoms that falls outside of the rating criteria.

The Veteran has stated that he uses a cane to keep from falling, as he perceives his knee to be unstable.  The Veteran has been assigned a separate rating for instability, and that rating is not for consideration in this decision.  The use of a cane is not otherwise itself a symptom of disability.  

Finally, the Veteran has stated that his left knee disability has resulted in "trouble sleeping."  To the extent that the Veteran has trouble sleeping due to knee pain, this symptom is contemplated by 38 C.F.R. § 4.45(f).  It is unclear whether the Veteran believes that he has trouble sleeping due to pain medication he takes for his left knee.  In the latter circumstance, even if the Veteran were to argue that his trouble sleeping is due to pain medication rather than to pain itself, the Board notes that the Veteran has not reported that he has lost time from work due to missed sleep.  Nor does the Veteran contend that he cannot function during the day due to lack of sleep, or that he cannot perform activities of daily living.  Therefore, even if the Board were to find that difficulty sleeping falls outside of the schedular rating criteria, it must find that difficulty sleeping has not resulted in a marked interference with employment beyond that which is already contemplated by the rating schedule itself.  See 38 C.F.R. § 4.1 (2016).  

For the reasons discussed above, the Board finds that the schedular rating criteria adequately contemplate the impairment caused by the Veteran's left knee disability for the relevant periods.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).



ORDER

Entitlement to an increased evaluation for degenerative joint disease of the left knee, rated as 30 percent disabling from May 1, 2006, through October 21, 2012; as 100 percent disabling from October 22, 2012, through November 30, 2013; as 30 percent disabling from December 1, 2013, though April 18, 2016; and as 60 percent disabling on and after April 19, 2016, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


